 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-00083 GEB
11
                                  Plaintiff,             STIPULATION REGARDING CONTINUANCE OF
12                                                       SENTENCING; ORDER
                            v.
13                                                       DATE: December 13, 2019
     ROUSLAN AKHMEROV,                                   TIME: 9:00 a.m.
14                                                       COURT: Hon. Garland E. Burrell, Jr.
                                  Defendant.
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for sentencing on December 13, 2019.
20
            2.      By this stipulation, the parties now move to continue sentencing until May 15, 2020.
21
            3.      The parties agree and stipulate that this continuance will provide both parties additional
22
     time to prepare for sentencing.
23
            IT IS SO STIPULATED.
24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER REGARDING         1
30    CONTINUANCE
     Dated: December 10, 2019                           MCGREGOR W. SCOTT
 1                                                      United States Attorney
 2
                                                        /s/ MICHAEL D. ANDERSON
 3                                                      MICHAEL D. ANDERSON
                                                        Assistant United States Attorney
 4

 5
     Dated: December 10, 2019                           /s/ DMITRY Y. GUROVICH
 6                                                      DMITRY Y. GUROVICH
 7                                                      Counsel for Defendant
                                                        Rouslan Akhmerov
 8

 9
10
                                                  ORDER
11
          IT IS SO ORDERED
12
          Dated: December 11, 2019
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING     2
30   CONTINUANCE
